Citation Nr: 0404207	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective prior to February 29, 1996, for 
assignment of a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from October 1974 to August 1976.

This matter originates from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that increased the veteran's 
disability rating for PTSD from 50 to 100 percent, effective 
June 14, 1996.  In an April 1999 decision, the RO determined 
that the assignment of an effective date of June 14, 1996, 
was erroneous and that the proper effective date for the 
assignment of the 100 percent rating was February 29, 1996.  
The veteran timely appealed the effective date of this award 
to the Board of Veterans' Appeals (Board).  In a January 2001 
Board decision, the Board denied an effective date prior to 
February 29, 1996, for the assignment of a 100 percent rating 
for PTSD.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated in April 2001, the Court vacated the Board's 
January 2001 decision and remanded the case to the Board for 
further adjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-576, 114 Stat. 
2096 (2000).

In a January 2002 decision, the Board again denied the 
veteran's claim for an effective date earlier than February 
29, 1996, for the assignment of a 100 percent rating for 
PTSD.  The veteran appealed to the Court, and by Order in 
August 2003, the Court vacated the January 2002 Board 
decision and remanded for VCAA notice.

In written argument dated in January 2004, the veteran's 
representative raised a claim of clear and unmistakable error 
in a January 27, 1994, rating decision.  This new claim is 
hereby referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the joint motion on which the Court's August 
2003 Order was based was that although the Board's January 
2002 decision addressed VCAA, the duty to notify under 38 
C.F.R. § 3.159(b)(1) (2003) was not properly met.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-187 (2002).  While the 
Board regrets further delay, the Court Order (based on a 
joint motion by the veteran's representative and VA) 
effectively mandates additional action by VA to ensure that 
the veteran receives proper VCAA notice under 38 C.F.R. 
§ 3.159(b)(1) (2003).  In the past, the Board had been 
attempting to remedy defects in VCAA notice by sending a VCAA 
letter to the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, it appears that remedial action regarding VCAA 
notice must be undertaken by the RO.

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his representative to ensure 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  After completion of the above, the RO 
should determine if any additional 
development of the evidence is necessary.  
If so, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
After all RO action is complete, the case 
should be returned to the Board for 
further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



